DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisooriya et al. (US Pub.: 2005/0289253) in view of Bumer et al. (US Patent 5,835,788), Goulding et al. (US Pub.: 2019/0087708), Singh et al. (US pub.: 2019/0197420), and Nornam (US Pub.: 2009/0172251)

As per claim 1, Edirisooriya teaches/suggests a direct memory access (DMA) engine, configured to control data transmission from a source memory to a destination memory, wherein the DMA engine comprises: a control module, reading source data from the source memory based a configuration (e.g. equate to reading data from a source address of memory); and a module, operate on the source data from the source memory in response to the configuration, wherein the control module outputs destination data to the destination memory based on the configuration (Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; and [0055]).
Edirisooriya does not teaches/suggests the DMA engine comprises:
a task configuration storage module, storing at least one task configuration, wherein the at least one task configuration is generated by a micro control unit coupled 
operating based on the at least one task configuration; and
a computing module, wherein the computing module of the DMA engine performs a neural network-related function computation in response to the at least one task configuration, being obtained from the neural network-related function computation based on the at least one task configuration.
wherein the at least one processing element includes a first processing element and a second processing element,
wherein during transmitting data associated with the neural network-related function computation from  a source address to a destination address, the computing module of the DMA engine performs a memory address dimensionality conversion to make the source address and the destination address have different dimensionalities,
wherein the memory address dimensionality conversion is selected from one of the following group including a conversion from a three-dimensional memory address into a two-dimensional memory address, a conversion from a three-dimensional memory address into an one-dimensional memory address, a conversion from a two-dimensional memory address into a three-dimensional memory address, and a conversion from an one-dimensional memory address into a three-dimensional memory address,
wherein based on the neural network-related tasks assigned by the micro control unit, the computing module of the DMA engine performs the neural network-related 
Bumer teaches/suggests a DMA engine comprises: a task configuration storage module, storing at least one task configuration (e.g. associated with storing the DMA transfer parameters, wherein the at least one task configuration is associated with the DMA transfer parameters), wherein the at least one task configuration is operating accordingly; operating based on the at least one task configuration (e.g. operating based on the DMA transfer parameters); and a computing module, performing a function computation in response to the at least one task configuration, being obtained from the function computation based on the at least one task configuration, having a data transmission process between a first source memory and a first destination memory (col. 11, ll. 1-10) (Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; and col. 14, ll. 25-51). 
Goulding teaches/suggests a system comprises: being generated by a micro control unit (e.g. associated with Fig. 1, ref. 115) coupled between the DMA engine (e.g. Fig. 1, ref. 105) and at least one processing element (e.g. Fig. 1, ref. 110) when the micro control unit (e.g. Fig. 1, ref. 115) assigns neural network-related tasks between the at least one processing element and the DMA engine (e.g. associated with controlling the DMA circuitry (105) and processing elements), wherein the at least one processing element includes a first processing element and as second processing element (e.g. Fig. 1B, ref. 165), operating accordingly based on the neural network-related tasks assigned by the micro control unit, and communicating between node of 
Singh teaches/suggests a system comprises: wherein the computing module of the DMA engine performs a neural network-related function computation (e.g. associated with DMA controller performing neural network encoding/decoding operation), and obtained from the neural network-related function computation (e.g. obtaining from the neural network encoding/decoding operation), and wherein during transmitting data associated with the neural network-related function computation (e.g. associated with DMA controller performing neural network encoding/decoding operation during data transferring) from a source address to a destination address (e.g. associated with DMA data transferring from source with corresponding address to destination with corresponding address), the computing module of the DMA engine performs an address dimensionality conversion to make the source address and the destination address have different dimensionalities (e.g. associated with dimensionalities being different between uncompressed data (2920) and non-zero values (2226) in Fig 29 and uncompressed data (3020) and non-zero values (2236) in Fig. 30: Fig. 29-30; and [0190]-[0192]), wherein the computing module of the DMA engine performs the neural network-related function computation in an on-the-fly manner (e.g. associated with real-time encoding/decoding operation) during a data transferring (Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; and [0217]-[0223]).
Nornam teaches/suggests a system comprises: performs a memory address dimensionality conversion, wherein the memory address dimensionality conversion is selected from one of the following group including a conversion from a three-dimensional memory address into a two-dimensional memory address, a conversion from a three-dimensional memory address into an one-dimensional memory address, a conversion from a two-dimensional memory address into a three-dimensional memory address, and a conversion from an one-dimensional memory address into a three-dimensional memory address ([0042]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Bumer’s task configuration, Goulding’s neural network operations, Singh’s neural network-related operations and Nornam’s address conversion into Edirisooriya’s DMA architecture for the benefit of implementing a programmable DMA controller (Bumer, Abstract), improving overall system speed while reducing overall system power consumption (Goulding, [0017]), preserving memory bus bandwidth and reducing memory access power requirement while freeing up memory to be used to store additional data (Singh, [0038]; and [0193]), and saving memory array space (Nornam, [0042]) to obtain the invention as specified in claim 1.

As per claim 2, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising wherein the source data undergoes the neural network-related function computation performed by the computing module for only one time (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), as the DMA controller is programmable, it would have been obvious for one of ordinary skilled in the art to program the DMA controller for one time neural network-related functional computation of the data.

As per claim 3, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a data format converter, coupled to the computing module and converting the source data from the source memory into a plurality of parallel input data and inputting the parallel input data to the computing module, wherein the computing module performs a parallel computation on the parallel input data (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), as data is transferred to be parallel processed by the processing elements.

As per claim 4, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 3 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the computing Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]),.

As per claim 5, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 3 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the data format converter extracts effective data of the source data, and converts the effective data into the parallel input data, wherein a bit width of the effective data is equal to a bit width of the computing module (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), wherein it would have been obvious for one of ordinary skilled in the art to implement the above claimed features as data is being parallel processed by the processing elements.

As per claim 6, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh Nornam further teach/suggest the DMA engine comprising: wherein the computing module comprises: a register, recording an intermediate result of the neural network-related function computation; a computing unit, performing a parallel computation on the source data; and a counter, coupled to the computing unit and counting the number of times of the parallel computation, wherein the neural network-related function computation comprises a plurality of times of the parallel computation (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claim 7, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the at least one task configuration is adapted to indicate a type of the neural network-related function computation and a data length of the source data (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features as the tasks/operations are properly carried out.

As per claim 8, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a source address generator, coupled to the control module and setting an end tag at an end address in the source data based on a data length of the source data indicated in the at least one task configuration; and a destination address generator, coupled to the control module, and determining that transmission of the source data is completed when the end address with the end tag is processed (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claim 9, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a destination address generator, coupled to the control module and obtaining a data length of the Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-[0082]; Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claim 10, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a source address generator, coupled to the control module, and generating a source address in the source memory based on the at least one task configuration; and a destination address generator, coupled to the control module, and generating a destination address in the destination memory based on the at least one task configuration, wherein the at least one task configuration further indicates an input data format of the at least one processing element for subsequent computation (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058; [0065]; [0070]-Singh, Fig. 29-30; [0038]-[0039]; [0100]-[0102]; [0155]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claims 11-20, claims 11-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-10, as claim 11-20 are the method claims implemented by the DMA engine of claims 1-10.


II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 27, 2022